UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 29, 2009 CHINA DIRECT INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Florida 001-33694 13-3876100 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 431 Fairway Drive, Suite 200, Deerfield Beach, Florida 33441 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (954)363-7333 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On December 31, 2009, China Direct Industries, Inc. (the “Company”) filed a Current Report on Form8-K (the “Form8-K”) relating to non-reliance on the Company’s previously issued financial statements included in its Annual Report on Form10-K for the year ended December31, 2008 as a result of certain accounting errors. This Amendment No.1 to Form8-K is filed solely to add disclosure about the Company’s discussion of the matters set forth in the Form 8-K with its independent registered public accounting firm. Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Audit Report. The matters set forth in the Form 8-K have been discussed with the Company’s independent registered public accounting firm, Sherb & Co., LLP.Other than with respect to the addition of this statement, the disclosure contained in the Form 8-K remains unchanged as of the date it was filed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA DIRECT INDUSTRIES, INC. Date:January 8, 2009 /s/ Andrew X. Wang Andrew X. Wang Executive Vice Presidentand Chief FinancialOfficer
